John A. Husmann
Gustavo A. Otalvora
BATESCAREY LLP
191 N. Wacker, Suite 2400
Chicago, IL 60606
Telephone: (312) 762-3100
Facsimile: (312) 762-3200
Email: jhusmann@batescarey.com
Email: gotalvora@batescarey.com
       - and -
Jesse Beaudette
Ryan T. Heuwinkel
BOHYER, ERICKSON, BEAUDETTE & TRANEL, P.C.
283 West Front, Suite 201
Post Office Box 7729
Missoula, Montana 59807-7729
Telephone: (406) 532-7800
Facsimile: (406) 549-2253
Email: mail@bebtlaw.com

Attorneys for Plaintiff
                       IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MONTANA
                                    GREAT FALLS DIVISION
BITCO GENERAL INSURANCE                      )
CORPORATION,                                 )     Cause No. CV-18-00087-BMM-JTJ
                                             )
               Plaintiff,                    )     THE HON. BRIAN MORRIS
                                             )
       -vs.-                                 )      BITCO GENERAL INSURANCE
                                             )       CORPORATION’S BRIEF IN
J. BURNS BROWN OPERATING                     )      SUPPORT OF CROSS-MOTION
CO.,                                         )       FOR SUMMARY JUDGMENT
                                             )
               Defendant.                    )

        Plaintiff BITCO General Insurance Corporation (“BITCO General”),

pursuant to the Court’s Order dated April 29, 2019 (Doc. 41), respectfully submits

PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT         Page 1
this Brief in Support of BITCO’s Cross-Motion for Summary Judgment against

Defendant J. Burns Brown Operating Co. (“JBBOC”).

                                    I.   INTRODUCTION

        The sole issue in this Declaratory Judgment Action is whether BITCO

General has an obligation to indemnify its insured, JBBOC, in connection with the

Montana Department of Environmental Quality’s (“DEQ”) demand that JBBOC

cleanup and remediate an oil spill at the North Chinook Reservoir in Blaine

County, Montana. BITCO General issued a primary policy and an umbrella policy

to JBBOC. As BITCO General has already paid the applicable limit of insurance

under the primary policy to JBBOC in connection with the DEQ’s demand, the

only remaining dispute is coverage under the umbrella policy.

        The BITCO umbrella policy excludes coverage for the government-

mandated clean-up and remediation of the oil spill pursuant to its pollution

exclusion. JBBOC has conceded that the clean-up and remediation costs at issue

fall within the scope of the umbrella policy’s pollution exclusion. Consequently,

there is no dispute that the clean-up and remediation costs at issue fall within the

scope of the pollution exclusion.

        Further, the sole exception to the pollution exclusion applies only if there is

pollution coverage in the underlying primary policy up to the full limit of the

primary policy (here, $1 million). That requirement is not met in this case because

PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT         Page 2
the pollution coverage in the BITCO General primary policy was subject to a

sublimit of $100,000 (which BITCO General has paid and JBBOC accepted).

Consequently, JBBOC can never establish that the exception applies. Moreover

and in the alternative, even if the pollution exclusion did not apply to bar coverage,

BITCO General would have no obligation under the umbrella policy to JBBOC

until JBBOC pays remediation costs above the $1 million attachment point of the

umbrella policy. Therefore, BITCO General is entitled to a summary judgment

ruling that it owes no coverage obligations to JBBOC under the umbrella policy.

                                    II.   STIPULATED FACTS

A.      The Oil Spill and the DEQ’s Subsequent Demand that JBBOC Clean-
        Up and Remediate All Resulting Pollution Contamination
        In March of 2017, an oil-well production site operated by JBBOC released

crude oil and production water into the North Chinook Reservoir in Blaine County,

Montana. (Statement of Stipulated Facts, Doc. 38, at ¶1.) According to the Notice

of Violation letter (“Notice of Violation”) that the DEQ issued to JBBOC, an

estimated 238 barrels of crude oil and 1,200 barrels of produced water were

reported to have spilled. (Id. at ¶10.)

        On or about March 30, 2017, JBBOC provided notice of the oil spill to the

DEQ. (Id. at ¶3.) Thereafter, the DEQ determined that the oil spill resulted in

contamination that exceeded limits in the Montana Water Quality Act, and it



PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT           Page 3
demanded that JBBOC perform clean-up and remediation of the spill. (See id at

¶¶14-16.) Specifically, the June 23, 2017 Notice of Violation stated that the

presence of crude oils in the waters of the North Chinook Reservoir is in violation

of the Water Quality Act. (Id. at ¶¶4, 12.) The Notice of Violation further stated

that “[b]ecause it is DEQ’s determination that [JBBOC’s] operations caused the

crude oil contamination of surface waters at the site, the DEQ hereby issues to

[JBBOC] this violation letter pursuant to § 75-5-617(1)(a), MCA.” (Id. at ¶14.) In

addition, the Notice of Violation set forth various comments and requirements

regarding a “Remediation Plan” previously submitted by JBBOC, and it advised

JBBOC that if it failed to comply with the requirements set forth in the Notice of

Violation, the DEQ would issue an administrative order or commence a civil action

requiring compliance. (Id. at ¶¶15-16.)

B.      The BITCO General Insurance
        BITCO General issued the primary and umbrella policies to JBBOC. As set

forth below, the parties do not dispute coverage under the primary policy, and the

only issue before the Court is whether the BITCO umbrella policy provides

coverage for the subject clean-up and remediation costs.

        1.       The BITCO Primary Policy

        BITCO General issued Commercial Lines Policy No. CLP 3 641 462 H to

JBBOC, effective September 1, 2016 to September 1, 2017 (“BITCO Primary


PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT   Page 4
Policy”) with an “Each Occurrence” limit of $1 million. (Id. at ¶17.) The BITCO

Primary Policy contains a “Total Pollution Exclusion,” however the policy also

contains an endorsement that provides “Contamination or Pollution Coverage,”

which expressly provides coverage for property damage arising out of the release

or escape of oil, with an aggregate limit of insurance of up to $100,000. (Id. at

¶¶22-21.) It is undisputed that the Total Pollution Exclusion of the Primary Policy

would otherwise bar coverage for the underlying claims against JBBOC, but that

the Contamination or Pollution Coverage endorsement grants coverage for all the

underlying claims against JBBOC up to a sublimit of $100,000. (Id. at ¶22.)

        BITCO General indemnified JBBOC under the BITCO Primary Policy and

paid the full $100,000 limits provided thereunder (Id. at ¶20), and it is undisputed

that the applicable limit of the Primary Policy has been exhausted (Id. at ¶22).

BITCO General now seeks a declaration that the BITCO Umbrella Policy does not

provide coverage for any of the clean-up and remediation costs at issue.

        2.       The BITCO Umbrella Policy

        BITCO General issued Commercial Umbrella Policy No. CUP 2 811 506 H

to JBBOC, effective September 1, 2016 to September 1, 2017 (“BITCO Umbrella

Policy”). (Id. at ¶18.) The BITCO Umbrella Policy contains its own insurance

terms, conditions, and exclusions. (See Ex. 3 to Statement of Stipulated Facts,

Doc. 38-3.) As is relevant to this matter, the Insuring Agreement states that the

PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT   Page 5
Umbrella Policy provides coverage for the “‘ultimate net loss’ in excess of the

‘retained limit’ because of . . . ‘property damage’ caused by an ‘occurrence’ . . . .”

(Id. at pg. 8.)

        Unlike the Primary Policy, the BITCO Umbrella Policy excludes any

coverage for the subject clean-up and remediation costs. (See id. at 40.) The

Umbrella Policy does not contain a Contamination or Pollution Coverage

endorsement, or any other provision granting coverage for oil spills or pollution

liability. (See generally id.) Quite the opposite, the BITCO Umbrella Policy

contains a pollution exclusion by way of endorsement captioned “Pollution

Exclusion – Follow Form” (“Pollution Exclusion”), which squarely applies to bar

coverage for the clean-up and remediation costs. (Id. at 40.) Specifically, the

Pollution Exclusion states as follows:

        It is agreed that this policy does not apply to:

        (1)      “Bodily injury,” “property damage” or “personal and
                 advertising injury” arising out of the actual, alleged or
                 threatened discharge, dispersal, seepage, migration, release or
                 escape of “pollutants” at any time; or

        (2)      Any loss, cost, or expense arising out of any:

                 (a)     Request, demand or order that any insured or others test
                         for, monitor, clean up, remove, contain, treat, detoxify or
                         neutralize, or in any way respond to, or assess the effects
                         of “pollutants”; or



PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT         Page 6
                 (b)     “Claim” or “suit” on behalf of a governmental authority
                         for damages because of testing for, monitoring, cleaning
                         up, removing, containing, treating, detoxifying or
                         neutralizing, or in any way responding to, or assessing
                         the effects of “pollutants.”
                                          ***
        This exclusion does not apply if insurance for such “bodily injury,”
        “property damage” or “personal and advertising injury” is provided by
        “underlying insurance” at the limits shown in the schedule of
        “underlying insurance.” Coverage for such “bodily injury,” “property
        damage” or “personal and advertising injury” is subject to the same
        limitations as the “underlying insurance.”

                                       ***
        “Pollutants” means any solid, liquid, gaseous or thermal irritant or
        contaminant, including smoke, vapor, soot, fumes, acids, alkalis,
        chemicals and waste. Waste includes materials to be recycled,
        reconditioned or reclaimed.

                                             ***
(Id.)

        In addition, the Umbrella Policy contains the following definitions:

        5.       “Claim” means any demand upon the insured including the
                 service of “suit” papers or arbitration proceedings against the
                 insured for damages or services alleging liability of the insured
                 as the result of an “occurrence” or “offense” which may or may
                 not be covered by this policy. “Claim” does not include reports
                 of accidents, or “occurrences,” or any acts, errors, “offenses” or
                 omissions which may give rise to a “claim.”

                                              ***

        19.      “Retained limit” means the greater of:




PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT        Page 7
                 a. That amount of “underlying insurance” applicable to any
                    “claim” or “suit,” whether such “underlying insurance” is
                    collectable or not; or

                 b. The amount of “self-insured retention” as shown in the
                    Declarations of this policy.

                                            ***

        24.      “Underlying insurance” means the coverage(s) afforded under
                 insurance policies designated in the schedule of “underlying
                 insurance” on the Declarations Page of this policy….

                                            ***

                 The coverage and limits stated in the Declarations for
                 underlying insurance, and any renewals or replacements
                 thereof, apply whether or not such is collectible.

                                            ***

(Id. at 27, 30-31).

        The Schedule of Underlying Insurance in the BITCO Umbrella Policy’s

Declarations Page lists the BITCO Primary Policy as the applicable general

liability policy. (Id. at 6.) The relevant limit of the Primary Policy shown in the

Schedule of Underlying Insurance is $1,000,000 for “Each Occurrence.” (Id.)

C.      JBBOC’s Tender of the DEQ’s Notice of Violation

        JBBOC first notified BITCO General of the subject oil spill on or about

March 30, 2017. (Statement of Stipulated Facts, Doc. 38, at ¶19.) BITCO General

accepted coverage—under the BITCO Primary Policy—and indemnified JBBOC


PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT      Page 8
with respect to the DEQ’s Notice of Violation and the clean-up and remediation

costs associated with the oil spill (“Clean-Up and Remediation Costs”). (Id. at

¶20.) Upon exhaustion of the applicable $100,000 limits of the Primary Policy’s

Contamination or Pollution Coverage, JBBOC demanded coverage for the subject

pollution claim under the BITCO Umbrella Policy. (Id. at ¶23.) Upon receiving

JBBOC’s demand for coverage under the BITCO Umbrella Policy, BITCO

General filed this Action seeking a declaration that the Pollution Exclusion of the

BITCO Umbrella Policy applies to bar coverage for the Clean-Up and Remediation

Costs. (Id. at ¶26.)

       III.     STANDARDS ON MOTION FOR SUMMARY JUDGMENT
        Summary judgment is proper “if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). Once the moving party has met its burden of

demonstrating to the Court that there is no genuine issue of material fact that

should be decided at trial, the burden shifts to the non-moving party to “come

forward with specific facts showing that there is a genuine issue for trial.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 584 (1986).

        The interpretation of an insurance contract is a question of law for the Court

to decide. Newbury v. State Farm Fire & Cas. Ins. Co. of Bloomington, Ill., 184

P.3d 1021, 1025 (Mont. 2008). When interpreting an insurance policy, the policy

PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT     Page 9
is to be read as a whole and, if possible, its various parts should be reconciled to

give each one meaning and effect. Id. The terms and words used in an insurance

policy are to be given their usual meaning and construed using common sense. Id.

A court cannot create an ambiguity where none exists. Id. In addition, if an insurer

establishes the applicability of a coverage exclusion, the insured then has the

burden to prove that an exception to that exclusion applies. Phoenix Ins. Co. v. Ed

Boland Construction, Inc., 229 F. Supp. 3d 1183, 1188 (D. Mont. 2017); see also

Travelers Cas. & Sur. Co. v. Ribi Immunochem Research, Inc., 326 Mont. 174,

185, 186 (2005) (holding that the insured failed to meet its burden that the “sudden

and accidental” exception to the pollution exclusion applied).

                                     IV.     ARGUMENT1

A.      The Umbrella Policy’s Pollution Exclusion Bars Coverage for the DEQ-
        Mandated Clean-Up and Remediation Costs.

        1.       Paragraph (1) and Paragraph 2(a) of the Umbrella Policy’s
                 Pollution Exclusion Apply to Bar Coverage for the Clean-Up and
                 Remediation Costs

        Paragraph (1) of the Pollution Exclusion excludes coverage for “property

damage” “arising out of the actual, alleged or threatened discharge, dispersal,

seepage, migration, release or escape of ‘pollutants’ at any time.” (Id. at ¶40.) As
        1
          Under Montana’s choice-of-law rule, Montana law governs the interpretation of the BITCO
Umbrella Policy, because the named insured (JBBOC) has its principal place of business in Montana (see
Doc. 7 at ¶ 3.), the underlying claimant is a Montana government agency, and the subject oil spill took
place in Montana. See Tidyman’s Mgmt. Servs. Inc. v. Davis, 376 Mont. 80, 330 P.3d 1139 (Mont. 2014).



PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT           Page 10
set forth in the parties’ Statement of Stipulated Facts, JBBOC expressly agrees that

“[a]ny alleged property damage with respect to the North Chinook Reservoir or

any other land or body of water at issue in the DEQ’s Notice of Violation arises

out of the actual, alleged or threatened discharge, dispersal, seepage, migration,

release or escape of ‘pollutants.’” (Id. at ¶24) (emphasis added).       Indeed, the

DEQ determined that crude oil and production water was released into the North

Chinook Reservoir, resulting in the “discharge of pollutants and various

contaminations into the surrounding environment,” including the hydrocarbon

impact on 4.47 acres of upland and wetland nearby, the “crude oil contamination

of surface waters,” and contamination that exceeded limits set forth by the Water

Quality Act. (Id. at ¶¶1-3, 10-14) (emphasis added). Therefore, Paragraph (1) of

the Pollution Exclusion applies to bar coverage for the Clean-Up and Remediation

Costs. See Montana Petroleum Tank Release Compensation Bd. v. Crumleys, Inc.,

341 Mont. 33, 43-45 (2008) (stating that a clear majority of states have held that

motor fuels are included in the definition of “pollutant” and thus finding that costs

of cleanup and corrective action arising out a leak of diesel fuel was excluded

under a pollution exclusion and covered under pollution coverage endorsement).

        Similarly, Paragraph (2)(a) of the Pollution Exclusion also applies to bar

coverage for the Clean-Up and Remediation Costs. As set forth above, Paragraph

(2)(a) excludes coverage for any “loss, cost or expense arising out of any . . .

PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT   Page 11
[r]equest demand or order that any insured or others test for, monitor, clean up,

remove, contain, treat, detoxify or neutralize, or in any way respond to, or assess

the effects of ‘pollutants.’” (Ex. 3 to Statement of Stipulated Facts, Doc. 38-3 at

40.) Again, JBBOC also agrees that “any loss, cost, or expense sought from

JBBOC or ordered to be paid by JBBOC arises out of a request, demand, or

order by the DEQ that JBBOC test for, monitor, clean up, remove, contain, treat,

detoxify, neutralize, or in any way respond to, or assess the effects of

“pollutants.”” (Statement of Stipulated Facts, Doc. 38 at ¶25) (emphasis added).2

Indeed, it is undisputed that the DEQ demanded JBBOC to clean-up and remediate

the oil spill and the resulting discharge of pollutants and various contaminations

into the surrounding environment; and the DEQ advised JBBOC that if it failed to

comply with the requirements set forth in the Notice of Violation, the DEQ would

be statutorily required to issue an administrative order or commence a civil action

requiring compliance, which could also include the assessment of penalties and

costs. (Id. at ¶¶14-16.) Therefore, Paragraph (2)(a) also applies to the Clean-Up

and Remediation Costs.

        Therefore, the Pollution Exclusion applies to bar coverage for the Clean-Up

and Remediation Costs arising out of the Notice of Violation, and BITCO General

        2
          In addition, Paragraph (2)(b) of the Pollution Exclusion also applies because the DEQ’s Notice
of Violation constitutes a “claim” on behalf of a government authority. (Id. at 27.)



PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT            Page 12
has no obligation to indemnify JBBOC for the Clean-Up and Remediation Costs

under the BITCO Umbrella Policy.

        2.       The “Underlying Insurance” Exception of the Pollution Exclusion
                 Does Not Apply to this Matter

        The Pollution Exclusion in the BITCO Umbrella Policy contains an

“underlying insurance” exception that provides, in relevant part, as follows:

        This exclusion does not apply if insurance for such “bodily injury,”
        “property damage” or “personal and advertising injury” is provided by
        “underlying insurance” at the limits shown in the schedule of
        “underlying insurance.”        Coverage for such “bodily injury,”
        “property damage” or “personal and advertising injury” is subject to
        the same limitations as the “underlying insurance.”

                                         ***

(Ex. 3 to Statement of Stipulated Facts, Doc. 38-3 at 40) (emphasis added).

Therefore, for the exception to the Pollution Exclusion to apply, the “property

damage” at issue must be covered by “underlying insurance” and the applicable

limit of insurance for the pollution coverage must be the same as the limit of

insurance shown in the Umbrella Policy’s schedule of “underlying insurance.”

(Id.) This requirement is simply not met, and thus JBBOC cannot meet its burden

of demonstrating that the exception applies. See Ed Boland Construction, Inc., 229

F. Supp. 3d at 1188 (stating that if an insurer establishes the applicability of a

coverage exclusion, the insured then has the burden to prove that an exception to

that exclusion applies).

PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT    Page 13
        Here, the BITCO Umbrella Policy lists the BITCO Primary Policy on its

Schedule of Underlying Insurance, however the limit of the Primary Policy shown

in the Umbrella Policy’s Schedule of Underlying Insurance is $1 million for Each

Occurrence. (Ex. 3 to Statement of Stipulated Facts, Doc. 38-3, at 6.) As noted

above, the DEQ’s claim against JBBOC was covered under the BITCO Primary

Policy solely by operation of the Primary Policy’s Contamination and Pollution

Coverage Endorsement, which provides limits of up to $100,000, and not $1

million. (Statement of Stipulated Facts, at ¶21.) Therefore, coverage for the

alleged pollution at issue is not provided by the underlying insurance (the Primary

Policy) “at the limits shown in the schedule of ‘underlying insurance [$1

million]’” as required in order for the exception to apply. (Ex. 3 to Statement of

Stipulated Facts, Doc. 38-3 at 40.)

        The BITCO Umbrella Policy would only provide pollution coverage by

following the Primary Policy’s “Contamination or Pollution Coverage” if the

Primary Policy provided $1 million in pollution coverage, which is not the case.3

Therefore, the BITCO Umbrella Policy does not provide any pollution coverage,

and to hold otherwise would be inconsistent with the clear and unambiguous
        3
           In addition, even if the exception to the Pollution Exclusion were to apply here, the Umbrella
Policy would provide no more than $100,000 in coverage. As set forth above, the Pollution Exclusion
states that if the “underlying insurance” exception applies, the coverage provided by the Umbrella Policy
is subject to the same limitations of the “underlying insurance.” (Id.) Here, the limit of insurance
provided by the Primary Policy’s Contamination or Pollution Coverage is $100,000. (Statement of
Stipulated Facts, at ¶21.) Thus, if the exception applies here, then the Umbrella Policy’s coverage is also
limited to $100,000.

PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT             Page 14
coverage limitations set forth in the BITCO Umbrella Policy.          See Montana

Petroleum Tank Release Compen. Bd., 174 P.3d at 957 (if a policy term is clear

and unambiguous, the court may not re-write the policy but must enforce it as

written). Accordingly, the Pollution Exclusion bars coverage for the DEQ’s claim

under the Umbrella Policy.

B.      In the Alternative, If the Pollution Exclusion Does Not Apply to this
        Matter, BITCO General Has No Obligation Under the BITCO
        Umbrella Policy Until the Clean-Up and Remediation Costs Exceed $1
        Million
        Even if the “underlying insurance” exception applied and the Umbrella

Policy was deemed to follow the Primary Policy’s “Contamination or Pollution

Coverage,” coverage under the BITCO Umbrella Policy would attach excess of $1

million, and not excess of the $100,000 sublimit provided under the Primary

Policy’s Contamination or Pollution Coverage.

        The BITCO Umbrella Policy provides coverage for the “‘ultimate net loss’

in excess of the ‘retained limit’. . .” (Ex. 3 to Statement of Stipulated Facts, Doc.

38-3, at 8.) The BITCO Umbrella Policy defines “retained limit” in relevant part

as the “amount of ‘underlying insurance’ applicable to any ‘claim’ or ‘suit,’

whether such ‘underlying insurance’ is collectable or not.” (Id. at 30-31.) The

Umbrella Policy defines “underlying insurance” to include any policy listed in its

schedule of “underlying insurance” [the BITCO Primary Policy], and it further


PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT   Page 15
states that the “limits stated in the Declarations for underlying insurance, and any

renewals or replacements thereof, apply whether or not such is collectible.” (Id. at

31.) (emphasis added). Therefore, the BITCO Umbrella Policy attaches excess of

the BITCO Primary Policy at the limits stated in the Declarations for the Primary

Policy, that is, $1 million. Accordingly, if the BITCO Umbrella Policy were

deemed to provide coverage for the Clean-Up and Remediation Costs, such

coverage would necessarily attach excess of $1 million.

        Indeed, at least one court interpreting similar language and an analogous

underlying sublimit reached this same conclusion. See Union Insurance Co. v.

Hull & Co., Inc., 985 F. Supp. 2d 951, 955-56 (S.D. Iowa 2012). In Hull, a

primary policy contained a $1 million per-occurrence limit, but a sublimit of

$500,000 for assault-and-battery coverage (by way of endorsement).           Id. The

umbrella policy in Hull—like the BITCO Umbrella Policy—provided coverage

excess of the limits set forth in the umbrella policy’s “Schedule of Underlying

Insurance.” Id. The umbrella policy’s definition of “underlying insurance” was

substantially similar to the BITCO Umbrella Policy’s definition. See id. After the

underlying lawsuit for assault and battery settled for $1 million, the primary carrier

tendered the remainder of its $500,000 sublimit. Id. at 957. The umbrella carrier

contributed to the settlement agreement and sued the company that underwrote its

reinsurance to recover a portion of the settlement that exceeded the underlying

PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT    Page 16
sublimit. Id. In that action, the court held that because the umbrella policy’s

declarations page listed underlying limits of $1 million, the umbrella carrier had no

obligation to provide coverage for liability that did not exceed $1 million because,

by its terms, the umbrella policy provided that $1 million in general liability limits

applied “whether or not that amount was collectible.” Id. at 962-63. Accordingly,

the umbrella carrier was not required to drop down and cover the gap between the

$500,000 sublimit provided under the assault-and-battery endorsement and the $1

million general liability limit. Id.

        As in Hull, the BITCO Primary Policy contains an endorsement providing

coverage for an otherwise excluded risk (contamination and pollution coverage)

with a sublimit ($100,000). Further, the BITCO Umbrella Policy also attaches

excess of the limits set forth in the schedule of underlying insurance ($1 million)

“whether or not such is collectible.” Therefore, the BITCO Umbrella Policy only

provides coverage for liability in excess of $1 million. See Hull, 985 F. Supp. 2d

at 962-63; see also Garmany v. Mission Ins. Co., 785 F.2d 941, 946 (11th Cir.

1986) (where the primary policy provided auto liability coverage of $500,000 for

insureds, but contained a sublimit of $20,000 for permissive users, the umbrella

policy attached excess of $500,000 rather than the $20,000 sublimit, because the

umbrella policy unambiguously set the attachment point for loss “in excess of . . .



PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT      Page 17
the limits of the underlying insurance as set out in the attached schedule,” which

set the limits of the primary policy as $500,000).

        Accordingly, in the alternative, even if the BITCO Umbrella Policy applies,

it does not respond until JBBOC has paid the $900,000 difference between the

$100,000 sublimit provided under the Primary Policy’s Contamination or Pollution

Coverage and the $1 million per-occurrence limit of liability.

                                    V.   CONCLUSION

        WHEREFORE, for the foregoing reasons, BITCO General respectfully

requests that the Court grant its Cross-Motion for Summary Judgment and enter an

order finding and declaring that BITCO General has no duty to defend or

indemnify JBBOC in connection with the Notice of Violation or any action by the

DEQ in connection with the pollution event described therein. In the alternative,

BITCO General respectfully requests that the Court grant its Cross-Motion for

Summary Judgment and enter an order finding and declaring that BITCO General

has no obligation to defend or indemnify JBBOC in connection with the Notice of

Violation or any action by the DEQ in connection with the pollution event

described therein until JBBOC has paid the $900,000 difference between the




PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT        Page 18
$100,000 sublimit provided under the Primary Policy’s Contamination or Pollution

Coverage and the $1 million per-occurrence limit of liability.


        DATED this 12th day of July, 2019.


                                       /s/ Gustavo A. Otalvora
                                    John A. Husmann
                                    Gustavo A. Otalvora
                                    BATESCAREY LLP
                                    191 N. Wacker
                                    Suite 2400
                                    Chicago, IL 60606
                                    Telephone: (312) 762-3100
                                    Facsimile: (312) 762-3200
                                    Email: jhusmann@batescarey.com
                                    Email: gotalvora@batescarey.com


                                       /s/ Jesse Beaudette
                                    Jesse Beaudette, Esq.
                                    Ryan T. Heuwinkel, Esq.
                                    BOHYER, ERICKSON, BEAUDETTE &
                                    TRANEL, P.C.
                                    283 West Front, Suite 201
                                    Post Office Box 7729
                                    Missoula, Montana 59807-7729
                                    Telephone: (406) 532-7800
                                    Facsimile: (406) 549-2253
                                    Email: mail@bebtlaw.com

                                    Attorneys for Plaintiff




PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT      Page 19
   CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(D)(2)(E)

      This brief complies with the type-volume limitation of Local Rule
7.1(d)(2)(E). This brief contains 3,994 words, excluding the caption, certificate of
compliance, and certificate of service.

                                    CERTIFICATE OF SERVICE

        I, the undersigned, a representative of the law firm of Bohyer, Erickson, Beaudette
& Tranel, P.C., hereby certify that I served a true and complete copy of the foregoing on
the following persons by way of the CM/ECF filing system:

           1.    Clerk, U.S. District Court

           2.    James G. Hunt
                 HUNT LAW FIRM
                 310 E. Broadway St.
                 Helena, MT 59601

           3.    Gregory S. Munro
                 Attorney at Law
                 3343 Hollis St.
                 Missoula, MT 59801

                 Attorneys for Defendant J. Burns Brown Operating Co.

           DATED this 12th day of July, 2019.


                                           /s/ Jesse Beaudette
                                        Jesse Beaudette, Esq.
                                        Ryan T. Heuwinkel, Esq.
                                        BOHYER, ERICKSON, BEAUDETTE & TRANEL,
                                        P.C.
                                        283 West Front, Suite 201
                                        Post Office Box 7729
                                        Missoula, Montana 59807-7729
                                        Telephone: (406) 532-7800
                                        Facsimile: (406) 549-2253
                                        Email: mail@bebtlaw.com

                                        Attorneys for Plaintiff
 2237980


PLAINTIFF’S BRIEF IN SUPPORT OF
CROSS-MOTION FOR SUMMARY JUDGMENT          Page 20
